05/23/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 22-0025


                                      DA 22-0025
                                   _________________

 MONTANA DEPARTMENT OF LABOR AND
 INDUSTRY, ex rel., William Ferguson,

              Petitioner and Appellee,

       v.                                                            ORDER

 SHAWN CIELKE, d/b/a SWEET RIDES
 LOGISTICS,

              Respondent and Appellant.
                                _________________

       On April 13, 2022, the mediator for this appeal filed a report stating that the case
has settled. Nothing further has been filed.
       Therefore, and pursuant to M. R. App. P. 7(7)(b),
       IT IS ORDERED that this appeal is DISMISSED.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     May 23 2022